Title: William Short to Thomas Jefferson, 28 October 1814
From: Short, William
To: Jefferson, Thomas


          
            Dear sir Philadelphia Oct. 28.—14
            Your favor of the 20th of August followed me in my summer’s tour & overtook me whilst on the road—I postponed therefore acknowleging it until my return to winter quarters—I have been not the less grateful for your kindness & the trouble you are taking to bring to a happy conclusion the limits disputed limits between Monroe & myself—If his presence should be really necessary, or even his personal agency be made by him a  sine quan non I fear these limits will remain as long unsettled as those brought forward at Ghent are likely to be—I have always known Monroe to be dilatory, always behind his business, always hurried & of course unable to attend to any but those calls which are most imperious & force his mind—Now in the midst of so many other louder & more imperious calls furnished  by the duties of his public & double offices I have little hope that this little microscopic & silent object which has been allowed to sleep for so many years, can  now make itself to be either seen or heard—And the more so, as its result at best might only be to awaken an old & silent debt, instead of adding to the extent of his territory. I believe I mentioned to you that Mr Carter had been here & told me what had passed on this subject—On hearing of this claim of Monroe it awakened on his side a claim which he had also against him for the land he had sold him—He said the balance due was about equal to the land claimed by Monroe, & he had proposed to him, I think, to set off one against the other as the easiest & best mode of terminating the business, if Monroes claim should prove to be founded—But this mode of paying old debts did not probably meet Monroes’ approbation, as nothing further has been done on the subject.—For myself I feel a great desire to have it settled in one way or other, not so much from the value of the subject as from an  inherent aversion which I feel to   leaving things in an unsettled state.—You mentioned, as the call of Congress would render Monroes attendance impossible, you would endeavor to prevail on him to appoint some one to act for him, so as to finish the affair—I suppose he has not done   this & I regret it—for as to his acting or attending in person I consider it out of the question—And if he does not substitute some one the thing must go on without end.
            I think with you on the subject of the downfall of Bonaparté. I believe however that as our war was begun & carried on, his continuance in power would not have given us peace—The war to be sure, could not have been carried on against us by our enemy with the same violence, nor would his terms have been so outrageous—but yet many causes of war would have existed which have ceased by the peace of Europe—& I am persuaded our Western statesmen would have remained too sensitive on the rights of sailors to have admitted of a return to the ways of peace in defiance of John Bulls prejudices—There is always more difficulty in resuming peace than in avoiding war—Of this our great statesmen do not seem to have been aware—At present it is useless to look back—Either by our own follies, or by the follies & ignorance of our leaders we are at sea—& the only thing to be enquired into, is the best or least bad manner of getting again into port—For my part however who am never sanguine, all my hopes are gone—I have no doubt that the soil & men will remain unconquerable—& that the deadly hatred will increase against an enemy which makes us suffer so much & will make us suffer so much more—For I have no doubt the war will continue, & continue continuing will change our mode of existence not only in a private but political sense—And when once we enter on that kind of ocean I see no hand able to guide us—I have certainly none of those party prejudices against our leaders which are felt by so many—If there be a man in the country who is impartial & who allows his mind coolly & dispassionately to examine the measures of government I think I may say I am that man—I have nothing to hope or fear from them so as to have my judgment biassed—I try indeed to hope for the best—I have need of that kind of consolation—but the effects of their measures or their madness (for I do them the justice to believe these they wish well to their country)  have been long staring me too full in the face to admit of my being blind to them notwithstanding my real desire to be so—“DelerantDelirant reges plectuntur Achivi”—I have had too many occasions to see that a nations sufferings may come from other leaders as well as Kings, & may be carried as far—
            I have been more than once astonished to find myself on the verge of taking up my pen to address the public—I have never yet appeared in that character & nothing but indignation could make me assume it—I have been checked perhaps as much as by any thing else, by the want of some chanel—for the newspapers are all so completely of one or the other  color, that whatever appears in them loses in its natural tone & is considered as belonging to one or other of the sides of party spirit, & of course would be recieved or rejected according to the passion of the reader & could answer no good purpose—Although it would be indignation which would make me write, yet it would be with the hope or the view of being useful.
            It often occurs to me to repass in my mind your manner of viewing political subjects. I remember that you are less than any one apt to despond—It would be a relief to me if I were so near t you as to hear your sentiments—This might perhaps restore hope to me—At present I really have none—The continuance of the war appears to me inevitable—Our enemy is resolved on it most unquestionably—& without his consent we cannot have peace, as it requires both parties to get out of a war although one is sufficient to get into it—One of the attendants here on war, must be a paper money—It may be called by some other name &   will be attempted to be disguised in various ways—but come it must, or the wheels of government must stop  notwithstanding the great financial talents of the ingenious & dexterous new secretary.—I had a right to hope that my situation was a secure one—my fortune was clear & ample—it had grown gradually & was therefore the more solid—It was never exposed to speculation of any kind in order to increase it—So far as my own acts were concerned it could not be exposed—but against the acts of government I have no means of securing myself—The men & the soil will not be conquered by the enemy—but they may be conquered by ruin & will then be ready for any change—We need not go beyond modern history & modern dates to see what changes may be effected in men’s minds by a change of circumstances.—A person who is not on the spot to examine can form no idea of the mass of distress & ruin which exists already or threatens to exist—If by a mere reform of expences this could be met, it would be supportable—but it bears on that class which had no reform to make—The rich are beginning to prepare for misfortune—I might be considered among the most rich, in comparing my revenue to my moderate wants—and yet I see I shall be obliged to draw still further on that source, the moderation of my wants—In addition to all this should Lord Hill make his appearance the distress would be encreased to an hundredfold degree—As it is, thousands of the best men of the place, most of them with families & many with families dependent on their labor or their industry are now in camp & have been since the invasion of Washington—How unequal  the conflict, in the eye of a real statesman, between such men as these & the ragamuffin of Europe bought at a few pence a day & whose loss is only felt in their regiment, & repaired by a new recruit, whilst on our side the loss is felt throughout a whole family wch remains behind—It will not bear reflecting on—I will fly to a more agreeable subject, that of assuring you of the sincere & invariable sentiments with which I am bound to you most affectionately
            W short
          
          
            Is Correa still with you? We long to have him here but I fear he will soon fly from us & since the downfall of Bonaparte, I feel growing in me a desire wch was dead, that of returning to France.
          
        